DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections
Claims 1-2 and 5-7 are objected to because of the following informalities:  
In claim 1 (lns 6-8) “the vibration unit further comprises two housing portions recessing inwardly from the both sides of the vibration unit in a direction that perpendicular to the vibration direction” should be changed to -- the vibration unit further comprises two housing portions recessing inwardly from the both sides of the vibration unit in a direction that is perpendicular to the vibration direction -- to be grammatically correct.  
In claims 1-2 and 5 “the inner wall” is recited (claim 1, ln 9; claim 2, ln 2; & claim 5, ln 2). Claim 1 recites “a plurality of inner walls”. Applicant should amend “the inner wall” as “one of the plurality of inner walls”.
In claim 6 “magnetic assembled” should be changed to -- magnet assembled -- as disclosed in the specification (pg 5, para [0020]).
In claim 7 (last three lns) “the housing portion is recessed from the third surface toward away from the frame” should be changed to -- the housing portion is recessed .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4 (lns 1-2) “the recess portion is provided with two, and the two recess portions are respectively located at two corners of the body portion” is unclear. It is unclear two of what the recess portion is referring to-two recesses or two of some other structure. In order to further prosecution examiner will interpret the limitation as two recess portions.
Claim 4 recites the limitation "the two recess portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Specifically claim 3, which claim 4 depends from, only discloses one recess portion. 

In claim 8 “the housing portion is provided with two, two of which are symmetrically arranged on the central axis of the width direction of the mass block” is unclear. From fig. 2 it is clear there are two housing portions 21 symmetrically positioned on each side of the mass block 22 with respect to the two width central axis indicated in annotated fig. 2 below (figs 2 & 5). It is not clear if the limitation is saying there are two housing portions (which is already recited in claim 1, 6th ln) or the housing portions each have two of some structure. 
In annotated fig. 2 below two possible central axis of the width direction are indicated, neither of which has the housing portions 21 on them, although the two housing portions 21 are symmetrical with respect to the axis. It is not clear what direction is the width direction or how the two housing portions or other structure is arranged symmetrically on the central width direction.
In order to further prosecution examiner will interpret the limitation as the two housing portions are position symmetrically on the mass block.

    PNG
    media_image1.png
    459
    881
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN205847042, “Wu”, using US20170373577 for translation) in view of Wang (CN108023456, “Wang”, using machine translation).
Re claim 1, Wu discloses a linear vibration motor, comprising: 
a shell 10 (figs 1-3) having a housing space (figs 1-3, para [0014]); 
a vibration unit 30 (figs 1 & 3, para [0014]), which is accommodated in the housing space (figs 1 & 3); 
an elastic member 40 (figs 1 & 4) for suspending the vibration unit 30 in the housing space (figs 3-4, para [0014]); 

wherein the vibration unit 30 further comprises two housing portions (figs 1, 5-7 & below, para [0022], includes 315-316 & 317a) recessing inwardly from the both sides of the vibration unit 30 (figs 5-7 & below) in a direction that perpendicular to the vibration direction x (figs 3, 5-7 & below, para [0029]), the housing portion comprises a plurality of inner walls (figs 5-7 & below) which form the housing portion (figs 5-7 & below), the linear vibration motor further comprises a blocking piece 51 (figs 1 & 7, para [0019], 51 is a portion of 50) accommodated in the housing space (figs 1 & 7) and fixedly connected with the inner wall (figs 1, 5-7 & below), and a damping piece (figs 1 & 7, para [0018], 50 except for 51) at least partial accommodated in the housing portion (figs 1, 7 & below) and fixedly connected with the blocking piece 51 (figs 1 & 7), the blocking piece 51 undertakes to support the damping piece to cooperate to limit displacement of the vibration unit 30 in the vibration direction x (figs 3-4, para [0018]). 

    PNG
    media_image2.png
    649
    706
    media_image2.png
    Greyscale

Wu discloses claim 1 except for foamed cotton. Specifically Wu discloses the damping piece can be made of foam (para [0018), but does not disclose foamed cotton.
Wang discloses the damping piece 3 is made of foamed cotton and is employed in a linear vibration motor (figs 1-2, pg 3, 8th para & pg 4, 1st para, lns 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of the damping piece of Wu, with foamed cotton, as disclosed by Wang, since foamed cotton is a known material of damping pieces in linear vibration motors, as demonstrated by Wang (figs 1-2, pg 3, 8th para & pg 4, 1st para, lns 1-5). Additionally applicant provides no criticality with respect to foamed cotton.
Re claim 6, Wu in view of Wang disclose claim 1 as discussed above. Wu further discloses the vibration unit 30 further includes a mass block 31 suspending in the 
Re claim 7, Wu in view of Wang disclose claim 6 as discussed above. Wu further discloses the shell 10 comprises a frame 11 (fig 1) and a cover 12 (fig 1) disposed on the frame 11 (figs 1-3), the mass block 31 comprises a first surface (figs 1, 5-7 & below) away from the cover 12 (figs 1, 5-7 & below), a second surface disposed opposite to the first surface (figs 1, 5-7 & below), and a third surface connecting the first surface and the second surface (figs 1, 5-7 & below), the housing portion is recessed from the third surface toward away from the frame 11 (figs 1, 5-7 & below, as best understood by examiner recessed away from the frame) and penetrates the first surface and the second surface (figs 1, 5-7 & below). 

    PNG
    media_image3.png
    808
    743
    media_image3.png
    Greyscale

Re claim 8, Wu in view of Wang disclose claim 7 as discussed above. Wu further discloses the housing portion is provided with two, two of which are symmetrically arranged on the central axis of the width direction of the mass block 31 (as best understood by examiner the two housing portions are position symmetrically on the mass block, fig 4).

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US20160013710, “Dong ‘710”) in view of Wang (CN108023456, “Wang”, using machine translation).
Re claim 1, Dong ‘710 discloses a linear vibration motor, comprising: 
a shell 10 (figs 1-2) having a housing space (figs 1-2 & 4, para [0014]); 
a vibration unit 20 (fig 2, para [0015]), which is accommodated in the housing space (figs 2 & 4); 
an elastic member 30 (figs 2 & 5) for suspending the vibration unit 20 in the housing space (figs 2 & 4-5, para [0013]); 
a driving unit 40 (fig 2) for driving the vibration unit 20 to vibrate (para [0018]); 
wherein the vibration unit 20 further comprises two housing portions (figs 2-3, 5 & below, para [0016], formed by 211 & 213) recessing inwardly from the both sides of the vibration unit 20 in a direction that perpendicular to the vibration direction (figs 2-3, 5 & below), the housing portion comprises a plurality of inner walls (figs 2-3, 5 & below) which form the housing portion (figs 2-3, 5 & below), the linear vibration motor further comprises a blocking piece 60 (figs 2 & 4-5, para [0013]) accommodated in the housing space (fig 4) and fixedly connected with the inner wall (figs 2, 5 & below, 60 connected to inner wall through 31), and a damper 50 (figs 2 & 4-5, para [0021]) at least partial accommodated in the housing portion (figs 2, 4-5 & below) and fixedly connected with the blocking piece 60 (fig 5), the blocking piece 60 undertakes to support the damper 50 to cooperate to limit displacement of the vibration unit 20 in the vibration direction (figs 2-3 & 5, 50 & 60 along w/ 213 limit movement of 20 in the vibration direction). 

    PNG
    media_image4.png
    381
    667
    media_image4.png
    Greyscale

Dong ‘710 discloses claim 1 except for foamed cotton. Specifically Dong ‘710 discloses the damper 50 can be made of foam (para [0021]), but does not disclose foamed cotton.
Wang discloses the damper 3 is made of foamed cotton and is employed in a linear vibration motor (figs 1-2, pg 3, 8th para & pg 4, 1st para, lns 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of the damper of Dong ‘710, with foamed cotton, as disclosed by Wang, since foamed cotton is a known material of dampers in linear vibration motors, as demonstrated by Wang (figs 1-2, pg 3, 8th para & pg 4, 1st para, lns 1-5). Additionally applicant provides no criticality with respect to foamed cotton.
Re claim 2, Dong ‘710 in view of Wu discloses claim 1 as discussed above. Dong ‘710 further discloses the blocking piece 60 comprises a first portion (figs 2 & 5, para [0022], first portion includes both 62s) fixedly coupled to the inner wall (figs 2 & 5, coupled through 21) and a second portion 61 (figs 2 & 5, para [0022]) extending from an end of the first portion in a direction perpendicular to the vibration direction of the 
Re claim 5, Dong ‘710 in view of Wu discloses claim 2 as discussed above. Dong ‘710 further discloses the first portion and the inner wall are fixed (fig 5, 1st port. fixed to 21 which forms inner wall). 
Dong ‘710 is silent with respect to the first portion and the inner wall are fixed by welding. 
Dong ‘710 further discloses it is known in the prior art to weld the elastic member to the vibration unit by welding (para [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fix the first portion of the blocking piece of Dong ‘710 in view of Wu to the vibration unit of Dong ‘710 in view of Wu, since it is known in the prior art to weld the elastic member to the vibration unit, as taught by Dong ‘710 (para [0004]), as well as to provide a strong connection between the first portion and the vibration unit. Since the blocking piece 60 of Dong ‘710 fixes the elastic member 30 to the vibration unit 20, and it is known to weld the elastic member to the vibration unit, then welding would be an obvious way to attach the body portion to the vibration unit. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dong ‘710in view of Wang and in further view of Dong et al. (US20110089772, “Dong ‘722”).
Re claim 3, Dong ‘710 in view of Wu discloses claim 2 as discussed above. Dong ‘710 further discloses the first portion comprises a body portion (figs 2 & 5, body portion includes the two 62) connected to the second portion 61 (figs 2 & 5). 
Dong ‘710 is silent with respect to a recess portion recessed along the direction from one end of the body portion toward the second portion, wherein the one end of the body portion is in a side away from the second portion. 
Dong ‘722 discloses the first portion (figs 1, 3-4, first portion includes 144a & 144b) comprises a body portion 144a, 144b (figs 1 & 3-4) connected to the second portion 144c (figs 1 & 3-4) and a recess portion (figs 1, 3-4 & below) recessed along the direction from one end of the body portion 144a, 144b (figs 1, 3-4 & below) toward the second portion 144c (figs 1, 3-4 & below), wherein the one end of the body portion 144a, 144b is in a side away from the second portion 144c (figs 1, 3-4 & below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the body part of Dong ‘710 in view of Wang with a recess portion recessed along the direction from one end of the body portion toward the second portion, wherein the one end of the body portion is in a side away from the second portion, as disclosed by Dong ‘722, in order to provide a larger amount of the body portion to be fixed to the vibration unit, as demonstrated by Dong ‘722 (fig 1). Specifically Dong ‘722 shows 144a and 144b are wider than 144c, as compared to 62 and 61 of Dong ‘710, and providing more material of the body part attached to the mass body 21.
Re claim 4, Dong ‘710 in view of Wu discloses claim 3 as discussed above. Dong ‘710 is silent with respect to the recess portion is provided with two, and the two 
Dong ‘722 further discloses the recess portion is provided with two (as best understood by examiner two recess portions; figs 1, 3-4 & below), and the two recess portions are respectively located at two corners of the body portion 144a, 144b away one end of the second portion 144c (figs 1, 3-4 & below). 

    PNG
    media_image5.png
    458
    749
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the body portion of Dong ‘710 in view of Wang and Dong ‘722 with the recess portion is provided with two, and the two recess portions are respectively located at two corners of the body portion away one end of the second portion, as disclosed by Dong ‘722, in order to provide a larger amount of the body portion to be fixed to the vibration unit, as demonstrated by Dong ‘722 (fig 1). Specifically Dong ‘722 shows 144a and 144b are wider than 144c, as compared to 62 and 61 of Dong ‘710, and providing more material of the body part attached to the mass body 21.

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. (US20170012516, damper 7), Xu et al. (US20170033675, damper 80), Wu et al. (US20170373578, dampers 50) and Akanuma et al. (US20180026511, figs 6-7) disclose at least claim 1 in a similar manner as Wu above.
Xu et al. (CN104725594) discloses materials that foamed cotton is formed from (pg 1, abstract; pg 2, lns 1-15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834